447 S.E.2d 436 (1994)
336 N.C. 783
STATE of North Carolina
v.
Henry Lee HUNT.
No. 5A86-5.
Supreme Court of North Carolina.
August 10, 1994.
D. Stuart Meiklejohn, New York City, for defendant.
G. Patrick Murphy, Sp. Deputy Atty. Gen., John Richard Townsend, Dist. Atty., for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Robeson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 10th day of August 1994."